Case: 20-10013     Document: 00515905754          Page: 1    Date Filed: 06/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 18, 2021
                                   No. 20-10013
                                                                        Lyle W. Cayce
                                                                             Clerk
   Edgar Hernandez,

                                                            Plaintiff—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division; Garth Parker, Warden;
   John Lopez, Assistant Warden; Ricky Villanueva, Captain,
   Disciplinary Hearing Officer,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:19-CV-239


   Before Jones, Southwick, and Costa, Circuit Judges.
   Per Curiam:*
          Edgar Hernandez, Texas prisoner # 02109665, proceeding pro se and
   in forma pauperis, filed the present lawsuit under 42 U.S.C. § 1983 and the
   Religious Land Use and Institutionalized Persons Act, alleging that prison


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10013      Document: 00515905754          Page: 2    Date Filed: 06/18/2021




                                    No. 20-10013


   officials and employees of the Texas Department of Criminal Justice (TDCJ)
   had interfered with his Native American religious practice by subjecting him
   to multiple disciplinary actions for refusing to cut his hair in accordance with
   TDCJ grooming policies, even though his religious beliefs forbid him from
   cutting his hair. He also asserts, however, that he has not actually been forced
   to cut his hair. Hernandez sought a variety of relief, including preliminary
   injunctive relief “to freely continue [his religious] practice without any
   further punishment.”
          The district court denied Hernandez’s request for a preliminary
   injunction without holding a Spears hearing or requesting a response from the
   TDCJ defendants. The court determined that Hernandez was not entitled
   to injunctive relief because he had failed to meet his burden of proof with
   respect to each of the four required elements. See Byrum v. Landreth,
   566 F.3d 442, 445 (5th Cir. 2009). Hernandez filed a timely notice of appeal
   from the district court’s interlocutory order denying his request for a
   preliminary injunction.
          Under 28 U.S.C. § 1292(a)(1), this court has jurisdiction to review the
   district court’s denial of Hernandez’s motion for a preliminary injunction,
   which is immediately appealable. See Byrum, 566 F.3d at 444. The denial of
   a preliminary injunction is reviewed for an abuse of discretion and will be
   reversed “only under extraordinary circumstances.” White v. Carlucci,
   862 F.2d 1209, 1211 (5th Cir. 1989).            The district court’s factual
   determinations are analyzed for clear error, and its legal conclusions are
   considered de novo. Byrum, 566 F.3d at 444.
          A district court must make “sufficient findings of fact to support each
   element of the [preliminary injunction] analysis and apply[] the correct legal
   standard to those facts.” Daniels Health Scis., L.L.C. v. Vascular Health Scis.,
   L.L.C., 710 F.3d 579, 586 (5th Cir. 2013). Here, the court’s entire discussion




                                          2
Case: 20-10013      Document: 00515905754            Page: 3    Date Filed: 06/18/2021




                                      No. 20-10013


   of the first element consisted of a single conclusory sentence: “[Hernandez]
   has not shown a substantial likelihood of success on the merits.” The district
   court did not, for example, analyze the RLUIPA claim under the burden-
   shifting framework the case law sets forth. See, e.g., Ali v. Stephens, 822 F.3d
   776, 782 (5th Cir. 2016). Although the grant or denial of a preliminary
   injunction rests in the discretion of the district court, the court “does not
   exercise unbridled discretion.” Canal Auth. of Fla. v. Callaway, 489 F.2d
   567, 572 (5th Cir. 1974); see also Winter v. Nat. Res. Def. Council, Inc., 555 U.S.
   7, 26 (2008) (finding abuse of discretion where district court addressed
   preliminary injunction considerations “in only a cursory fashion”).
          The district court addressed the remaining preliminary injunction
   elements in the same conclusory fashion. Where a district court fails to make
   sufficient findings of fact to support each element of the preliminary
   injunction analysis, “the proper solution is to remand so that such findings
   and conclusions may be entered, to give [this court] a basis for review. White,
   862 F.2d at 1210 n.1.
          For the foregoing reasons, we VACATE the district court’s order
   denying Hernandez’s motion for a preliminary injunction and REMAND
   for further development of the record, followed by reconsideration whether
   Hernandez has established the required elements for a preliminary
   injunction.




                                           3